Citation Nr: 0618076	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  98-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1970.

The instant appeal arose from a December 1996 and August 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The appellant, in various correspondence with the RO, seems 
to have raised claims for service connection for spinal 
stenosis, osteoarthritis of the hips, and psoriasis, all 
claimed as secondary to his service-connected lumbosacral 
strain.  Since these issues have not been developed by the 
RO, they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant that a 
withdrawal of the appeal with regard to the claim for an 
increased rating for lumbosacral strain is requested.

2.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  With regard to the claim for an increased rating for 
lumbosacral strain, the criteria for withdrawal of a 
substantive appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005).

2.  The veteran is not individually unemployable by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(a) (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 
4.15, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2005).
 
A review of the record includes correspondence received June 
4, 2004, wherein the veteran states that "my request for 
increase in disability is not for my back injury [but] for 
secondary medical conditions from back injury."  Also, in 
correspondence received June 26, 2004, the veteran stated 
"[m]y request for increase of disability is not for my 
increase of back injury . . . I do not seek increase for 
service-connected lumbosacral strain.  My request is for 
disability for spinal stenosis, low back pain, 
osteoarthritis, and psoriasis."  Finally in correspondence 
received in November 2005 and January 2006, in response to 
the November 2005 supplemental statement of the case which 
listed the issue of entitlement to an increased rating for 
lumbosacral strain, the veteran stated that "[t]he correct 
issue is disability for secondary medical conditions [listed 
as spinal stenosis, lower back pain, osteoarthritis bilateral 
hips, and psoriasis]."  He further stated, "I would 
appreciate it is your office would remove issue, (increase 
rating for service-connected lumbosacral strain), and list as 
disability for secondary medical conditions." (emphasis in 
the original).

The Board construes the veteran's repeated requests for 
removal of the lumbosacral strain issue from the list of 
issues on appeal as expressions of his desire to withdraw his 
appeal at to that issue.  The Board finds that the legal 
requirements for a proper withdrawal have been satisfied.  
38 C.F.R. § 20.204 (2005).  Consequently, further action by 
the Board on the lumbosacral strain claim is not appropriate.  
38 U.S.C.A. § 7105(d) (West 2002).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with regard to the lumbosacral strain claim, and 
it is dismissed without prejudice.

TDIU

The veteran contends that he is unemployable due to his 
service-connected lumbosacral strain.  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  

A total rating may also be provided where the percentage 
standards are not met if the evidence demonstrates that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(b).  In determining whether a claimed 
benefit is warranted, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  

The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  A high schedular rating which is 
assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Also, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record shows that the veteran completed high school, 
completed a real estate course, and took classes for 16 
semesters at North Carolina Agricultural and Technical State 
University.  He also received training and has worked as an 
auto body worker and a furniture upholsterer, and he worked 
as a janitor.  He has also worked as an insurance salesman.  
The veteran has not worked on a regular basis since the 
1970s, although during a 2002 VA examination he reported that 
he worked as a volunteer with veterans' organizations. 

The veteran is service-connected for lumbosacral strain, 
rated 40 percent disabling, and hearing loss of the left ear, 
rated noncompensably disabling, for a combined rating of 40 
percent.  The percentage criteria for a total disability 
rating based on individual unemployability have not been met.

Thus, in order for the veteran's claim to succeed, the 
evidence must demonstrate that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  The veteran does 
not contend, and the evidence does not show that a 
compensable rating for hearing loss in the left ear is 
warranted.  Thus, the essential question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected lumbosacral strain.

The positive medical evidence on this question includes a 
July 1998 VA spine examination report which determined that 
the veteran had no employment potential due to the 
combination of factors of the veteran's age of 63, the fact 
that he had been unemployed for 28 years, and the fact that 
he had chronic back problems.  In addition, a February 2003 
private medical opinion stated that the veteran was unable to 
have gainful employment due to the veteran's age of 68 in 
addition to his medical conditions, namely spinal stenosis, 
degenerative disc disease, and osteoarthritis of the hips.  

The negative evidence on this question includes an October 
2003 VA examination report opined that while "this patient 
would be unable to do any kind of physical work, but could 
easily do sedentary-type job without difficulty."  Also, a 
2005 VA examination report concluded that "[t]he nature of 
lumbosacral strain is minimal w/o [without] significant 
restriction for employability or work status.  His 
symptomatology is subjectively minimal and objectively also 
the same.  So, in my opinion, with the history, physical 
exam, and radiographic findings this patient is employable 
and the nature of his lumbosacral strain is mild."

In addition, there is a medical opinion of record that 
neither clearly supports nor clearly negates the veteran's 
contentions.  As such, it lacks significant probative value.  
In essence, the examiner indicated that an employability 
opinion could not be provided.  The July 1998 VA mental 
health examination in question found that the veteran's 
employment history was too inconsistent to determine 
employability with regard to the service-connected back 
condition.  However, the examiner did provide some commentary 
which did not support the claim.  The examiner suggested that 
the veteran chose to be unemployable at that time because the 
veteran had no plan to seek employment and was satisfied with 
his current level of income.  The examiner noted that the 
lack of strong employment potential might have as much to do 
with the veteran's own choice as the service-connected back 
disability.  

The Board finds that the negative medical evidence outweighs 
the positive evidence in this case.  This is so because the 
Board finds the negative evidence, especially the 2005 VA 
examination report, to be significantly more probative than 
the positive evidence, the July 1998 VA spine examination 
report and February 2003 private medical opinion.  

The Board finds that the negative 2005 examination report is 
more probative than the July 1998 spine examination and 
February 2003 private opinions because the author of the 2005 
VA examination report specifically addressed the veteran's 
service-connected disability, lumbosacral strain, whereas the 
positive medical opinions did not mention lumbosacral strain 
in particular.  The record reveals that the veteran has other 
back problems, including spinal stenosis, arthritis, and 
degenerative disc disease; however, none of these other 
disorders are service-connected.  Therefore, since the 1998 
spine examiner referred vaguely to a "chronic back 
problem", which could indicate either the service-connected 
lumbosacral strain and/or any and all of the nonservice-
connected back problems, the 1998 opinion is less probative.  
This is so because it is unclear whether the opinion is based 
solely on an assessment of the veteran's service-connected 
back problem, lumbosacral strain, or whether it is based, in 
whole or in part, on an assessment of the veteran's 
nonservice-connected back disorders.  The 2003 private 
physician opinion is even less probative in this regard 
because it specifically mentions the nonservice-connected 
back disorders and omits any mention of the service-connected 
lumbosacral strain.  Instead, the "medical conditions", 
which are a cause of the veteran's unemployability, according 
to the private physician, are identified in the opinion as 
"multiple level spinal stenosis with degenerative disc 
disease, old disk herniation lumbar at 1-2 and fairly 
significant spinal stenosis at L4-5 and 5-1" and 
"osteoarthritis of both hips", all nonservice-connected 
disabilities.  As this medical opinion does not address 
employability in relation to the service-connected back 
problem, lumbosacral strain, its probative value is 
essentially nonexistent.  

In this regard, the negative October 2003 medical opinion 
does refer to the "service-connected low back disability"; 
however, it does not clearly separate out manifestations of 
the lumbosacral strain from the low back pain, degenerative 
joint disease, and degenerative disc disease diagnosed by the 
examiner.  Even assuming that the examiner did include 
manifestations of the nonservice-connected disabilities in 
forming the conclusion of employability, the fact remains 
that the conclusion was that the veteran was employable.

The positive evidence in this case is further weakened by the 
fact that both the July 1998 spine examiner and February 2003 
private examiner based their opinions that the veteran was 
unemployable at least in part on his age:  he was in his 60s 
at the time of the examinations.  Unemployability associated 
with advancing age may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19.  

The Board finds the 2005 medical opinion to be more probative 
because it was based on a review of all the evidence of 
record, including the positive medical opinions.  The 1998 
positive medical opinion also reviewed the record as it 
existed at that time.  However, the 2005 medical examiner had 
the benefit of several additional volumes of medical records 
which were not developed when the 1998 examiner reviewed the 
file.  There is no indication that the positive 2003 private 
medical opinion was based on a review of the record; 
therefore that opinion is less probative.

The Board also finds the 2005 medical opinion to be more 
probative and persuasive because the examiner recommended 
diagnostic testing that was not performed in connection with 
any of the other medical opinions.  Specifically, the veteran 
underwent a lumbar magnetic resonance imaging (MRI) and a 
whole body bone scan prior to the formation of the opinion.  
In addition, the 2005 examiner stated in the opinion that it 
was based on the veteran's history, physical examination, and 
radiographic findings.  The positive medical opinions, on the 
other hand, did not clearly indicate the basis for their 
conclusions.

Although the veteran may have been unemployed for many years 
and while the record shows that in the past he was apparently 
rejected for positions, including work as a mail handler, 
because of his back disability and the difficulties that 
disability would pose regarding his proposed duties, the 
medical evidence does not indicate that he is unemployable 
due to his service-connected disabilities.  As noted above, 
the preponderance of the evidence shows that the veteran is 
able to perform sedentary-type work.  The record shows that 
he received significant training in non-physical occupations.  
There is no evidence that he could not obtain and retain a 
sedentary-type position.  Alternately, the record indicates 
that the veteran may not have been employed for many years 
because he believes he is able to live on his current level 
of income and has no desire to find work.  As noted above, 
the question is not whether he can find employment, but 
whether he is capable of performing the physical and mental 
acts required by employment.  

Accordingly, the Board finds that entitlement to TDIU 
benefits is not warranted in this case.  As the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.

Duty to assist and duty to notify

To the extent they are for application in this case, the 
Board finds that VA has met its duties to notify and assist.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").

This case was remanded three times by the Board for 
compliance with the duty to assist and the duty to notify.  
In March 2001, April 2004, and June 2004 letters, VA provided 
the requisite notice.  In combination, these letters notified 
the veteran of the basic elements of TDIU claims and informed 
him that, if he provided information about the sources of 
evidence or information pertinent to the elements of the 
claim, including medical records, VA would make reasonable 
efforts to obtain the records from the sources identified.  
The letters also informed him that he ultimately is 
responsible for substantiating his claim even though the law 
requires VA assistance in claim substantiation, and that he 
can submit relevant evidence on his own.  With respect to the 
fourth element of a valid notice, both 2004 letters 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  

In light of the denial of the TDIU claim, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, there is no 
prejudice to the veteran in proceeding with the denial of the 
TDIU claim. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in a grant of TDIU benefits, and was on notice 
throughout the appeal through the pertinent rating decision, 
statement of the case, supplemental statements of the case, 
and letters why the claim remains denied.  He was told about 
his and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, RO assistance included obtaining pertinent VA treatment 
records, Social Security Administration (SSA) records, and 
attempting to obtain his vocational rehabilitation folder 
until further efforts would be an exercise in futility.  The 
veteran has provided private medical treatment records and a 
private medical opinion.  He has also provided written 
statements.  Finally, this case was remanded for the 
development of VA medical opinions.  For these reasons, the 
Board finds that VA's duties to assist and notify were met.


ORDER

The appeal with regard to the claim for an increased rating 
for lumbosacral strain is dismissed without prejudice.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


